DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Miyake et al (US 2014/0300399; hereinafter Miyake), in view of Park et al (US 2020/0333391; hereinafter Park), and further in view of Jang et al (US 2014/0376682; hereinafter Jang).
•	Regarding claim 1, Miyake discloses a light emitting display apparatus (figure 2) comprising:
a gate driver (elements 21 and 22 in figure 3 and ¶ 80) including a plurality of stages connected with a plurality of gate lines provided in a display area (elements 121 and 31, respectively, in figure 3 and ¶ 93) and a dummy stage connected with a plurality of dummy gate lines provided in a non-display area (elements 122 and 376, respectively, in figure 3 and ¶ 93); 
wherein each of the plurality of stages sequentially outputs at least two gate pulses to at least two gate lines (figure 7 and ¶ 105), and each of the at least two gate lines is connected to a switching transistor provided in the display area (note the relationship between elements 31 and 34 in figure 2 and ¶s 59, 60, and 64), and
wherein the dummy stage sequentially outputs at least two gate pulses to the at least two dummy gate lines (¶s 90 and 91).
However, Miyake fails to disclose the details of a controller connected to a sensing unit.
	In the same field of endeavor, Park discloses a light emitting display apparatus (figure 1) comprising: 
a gate driver (element 140 in figure 1 and ¶ 48) including a plurality of stages connected with a plurality of gate lines provided in a display area (elements 144-148 in figure 1 and ¶s 48-51) and a dummy stage (element 141 in figure 1 and ¶s 48-51 and elements CIRP2b and BUFP2b in figure 5 and ¶s 70-74); and
a sensing unit connected with the dummy stage connected with at least two dummy gate lines provided in the non-display area (element SENB in figure 5 and ¶s 70-74);
wherein the sensing unit senses a voltage of a Q node to which a Q node signal for allowing the at least two gate pulses to be output from the dummy stage is supplied (¶ 70).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Miyake according to the teachings of Park, for the purpose of preventing or reducing damage caused to a shift register during an open/short test (¶s 4, 7, and 74).  However, Park also fails to disclose the details of a controller.
	In the same field of endeavor, Jang discloses:
a gate driver including a plurality of stages connected with a plurality of gate lines provided in a display area (figure 1) and a dummy stage (figures 27 and 28); 
a sensing unit connected with the plurality of dummy stage[[s]] connected with at least two dummy gate lines provided in the non-display area (element 571a in figure 28 and ¶s 308 and 309); and 
a controller connected with the sensing unit (element 500 in figure 27 and ¶ 301), 
wherein the sensing unit senses a voltage of a [shift register] node to which a [shift register] node signal for allowing at least [one] gate pulse to be output from a dummy stage is supplied (¶s 309-313), and 
wherein the controller supplies a compensation signal based on the voltage of the Q node to the plurality of stages (VDD_IT in figure 28 and ¶ 314).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Miyake, as modified by Park, according to the teachings of Jang, for the purpose of reducing the malfunction of a shift register circuit caused by degradation of a pull-down switching element (¶ 14).
•	Regarding claims 2, 3, and 12, Miyake, in view of Park and Jang, discloses everything claimed, as applied to claim 1.  However, Miyake fails to disclose the additional details of the stages and the sensing unit.
	In the same field of endeavor, Park discloses where:
Claim 2:	each of the plurality of stages and the dummy stage includes: 
	a signal generator for generating the Q node signal supplied to the Q node to output at least two gate pulses (element QCB in figure 5 and ¶s 63 and 64) and generating a QB node signal having a phase opposite to that of the Q node signal (element IB in figure 5 and ¶s 63 and 64); and 
	a signal output unit for sequentially outputting at least two gate pulses in accordance with the Q node signal (elements CRB, SSOB, and SENSOB in figure 5 and ¶s 65 and 67-73), and 
	the signal output unit includes: 
	a gate pulse output unit for sequentially outputting at least two gate pulses in accordance with the Q node signal (elements T7, T10, and T14 in figure 5 and ¶s 63-65 and 67-73); and
	a gate-off signal output unit for outputting gate-off signals in accordance with the QB node signal (elements T8, T11, and T15 in figure 5 and ¶s 63-65 and 67-73).
Claim 3:	the sensing unit is connected with the Q node of the dummy stage (note the relationship between element SENB and NQ in figure 5).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Miyake according to the teachings of Park, for the purpose of preventing or reducing damage caused to a shift register during an open/short test (¶s 4, 7, and 74).  However, Park also fails to disclose the details of a compensation unit and the additional details of the controller.

	In the same field of endeavor, Jang discloses where: 
Claim 2:	each of the plurality of stages and the dummy stage includes: 
	a compensation unit for supplying a compensation signal transmitted from the controller to the Q node (inherent in figure 28 and ¶ 314 for realizing the functionality of ¶ 314, i.e. “the inverters INV of the remaining stages receive the high-level inverter voltage VDD_IT via the high-level inverter line IHL”). 
Claim 12:	the controller supplies the compensation signal, which allows the voltage of the Q node when the gate pulses are output from the dummy stage to be a maximum value of voltages of the Q node when the gate pulses are output, to the stages (VDD_IT in figure 28 and ¶ 314).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Park according to the teachings of Jang, for the purpose of reducing the malfunction of a shift register circuit caused by degradation of a pull-down switching element (¶ 14).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Miyake, in view of Park and Jang, and further in view of Lim et al (US 2018/0033363; hereinafter Lim).
•	Regarding claim 8, Miyake, in view of Park and Jang, discloses everything claimed, as applied to claim 1.  However, Miyake, in view of Park and Jang, fails to disclose the details of a blank period.
	In the same field of endeavor, Lim discloses where the sensing unit senses the voltage of the Q node of the dummy stage in accordance with a sampling signal transmitted from the controller at a blank period between display periods (¶ 119). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Miyake, as modified by Park and Jang, according to the teachings of Lim, for the purpose of preventing an error of a scan signal from occurring in a subsequent frame of the blank section (¶ 120).

Allowable Subject Matter
Claims 4-7, 9-11, 13, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable for the reasons found in the Office action mailed 11 July 2022 if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Closing Remarks/Comments
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN DANIELSEN whose telephone number is (571)272-4248. The examiner can normally be reached Monday-Friday 9:00 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571) 272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN DANIELSEN/Primary Examiner, Art Unit 2622                                                                                                                                                                                                        11/07/2022